 



Exhibit 10.1
Chairman of the Board Bonus Compensation Plan
The purpose of the Chairman of the Board Bonus Compensation Plan (the “Plan”) is
to acknowledge and compensate the Chairman of the Board for the contributions
that he makes both to the Board and the overall performance of Technology
Solutions Company (the “Company”). The Plan becomes effective upon approval by
the Compensation Committee on the date indicated in the approval section below.

  1.  
Bonus Compensation Award Dates:
       
March 15, 2008
March 15, 2009
    2.  
Performance Bonus Units Per Award Date:
       
March 15, 2008:      5,625 Performance Bonus Units
March 15, 2009:      5,625 Performance Bonus Units
    3.  
Performance Multiplier:

          Bonus   Performance Rating   Performance Multiplier
 
 
Substandard Performance
  0%
 
 
Satisfactory Performance
  100%
 
 
Exceptional Performance
  150%

Compensation Award Calculation Example:

                                                              Bonus      
Performance             Performance     Compensation   Award Date   Bonus Units
    Stock Price     Multiplier     Award Payment  
March 15, 2008
    5,625     $ 5.25       100 %   $ 29,531.25  

Terms and Conditions:

  1.  
A bonus compensation award is considered earned and payable on the bonus
compensation award dates outlined above.
    2.  
The closing stock price on the compensation award dates outlined above will be
used to calculate the bonus compensation award.
    3.  
The performance multipliers for the compensation bonus award will be determined
collectively by the Governance Committee based on the Chairman of the Board’s
performance in his role as Chairman and Technology Solutions Company financial
performance, and will be applied accordingly to the bonus award compensation
calculation.

 

 



--------------------------------------------------------------------------------



 



  4.  
The Compensation Committee will draft, define and document the performance
criteria used to determine the overall Performance Rating and, thus Performance
Multiplier, will be used to calculate the bonus compensation award.
    5.  
In the event of a stock split, the Performance Bonus Units will be treated
similarly to a share of stock and the amount will be adjusted accordingly.
    6.  
Notwithstanding any terms or conditions to the contrary, to the extent that a
bonus compensation award remains outstanding upon a Change in Control, as
defined in the Technology Solutions Company 1996 Stock Incentive Plan, all
conditions and restrictions relating to the continued performance of services
shall immediately lapse upon a Change in Control, and the bonus compensation
award shall thereupon become fully earned and payable. In the event of a Change
in Control, the Bonus Compensation Award will be calculated using the closing
stock price on the date of the Change in Control and Performance Multiplier of
Satisfactory Performance, 100%.
    7.  
The awards become null and void if the Chairman of the Board vacates his
position for any reason, other than a Change in Control as outlined above, prior
to the bonus compensation award date.
    8.  
Changes and/or amendments to the Chairman of the Board Bonus Compensation plan
can only be made and approved by the Compensation Committee.

 

 